PER CURIAM HEADING




NO. 12-01-00297-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ESTATE OF ANNIE MAE MCGINNIS,§
	APPEAL FROM THE FOURTH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

ROGERS SESSIONS, M.D. AND
SHAWN M. FIGARI, M.D.,
APPELLEES§
	RUSK COUNTY, TEXAS




PER CURIAM
	This appeal is being dismissed for want of jurisdiction because Appellant has failed, after
notice, to provide this court with a final judgment or appealable order.  Appellant's notice of appeal
in this case states her intention to appeal the judgments rendered in favor of Defendants, Joyce M.
Starling, M.D. ("Starling"), Shawn M. Figari, M.D., and Roger Sessions, M.D.  The clerk's record
reveals that Appellant's claims against Starling, Figari, and Sessions were designated cause number
2000-358 in the trial court.  On September 11, 2001, the trial judge signed an Order of Dismissal and
Severance dismissing Appellant's claims against Starling and severing these claims into trial cause
number 2000-358-A. (1)  The record does not contain a final judgment or appealable order relating to
Appellant's claims against Sessions and Figari.  
	On March 4, 2002, this court notified Appellant that the appeal from trial cause number
2000-358 would be dismissed unless a final judgment or appealable order was provided on or before
March 14, 2002.  Appellant's responded to our notice, but failed to provide a final judgment or
appealable order.  Accordingly, because an appeal may only be taken from a  final judgment or an
appealable order, City of Houston v. Kilburn, 849 S.W.2d 810, 811 (Tex. 1993), this appeal is
dismissed for want of jurisdiction.     	
 
Opinion delivered March 20, 2002.
Panel consisted of Davis, C.J., Worthen, J. and Griffith, J.






































DO NOT PUBLISH
1.       Appellant' appeal from this order is appellate cause number 12-01-00298-CV.  Appellant's brief in cause
number 12-01-00298-CV is due on April 1, 2002.